PER CURIAM.
Zachary Badie appeals from his conviction and sentence for burglary of a dwell*992ing and grand theft which were entered after Badie pled nolo contendere. We find no merit to Badie’s appeal except for his contention that the court was without authority to order Badie to pay a $250 State Attorney’s fee as a special condition of probation. See Smith v. State, 606 So.2d 501 (Fla. 5th DCA 1992); Smith v. State, 606 So.2d 427 (Fla. 1st DCA 1992). We therefore strike the provision in the order of probation requiring the payment of the State Attorney’s fee. Accordingly, we affirm Badie’s conviction and sentence as amended.
CONVICTION AFFIRMED; SENTENCE AFFIRMED AS AMENDED.
GOSHORN, C.J., and W. SHARP and DIAMANTIS, JJ., concur.